      Case 3:19-cv-00199-FJS-DEP Document 12 Filed 05/01/19 Page 1 of 5



                UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF NEW YORK
____________________________

High End Multi Processing, LLC      |
                                    |        Case No. 3:19-cv-00199-FJS-DEP
                                    |
                        Plaintiff,  |
v.                                  |
                                    |        PLAINTIFF’S ANSWER TO
Cannabis Refinery Leasing, Inc. and |        DEFENDANTS’
Applied Extracts Inc.               |        COUNTERCLAIMS
                        Defendants |
____________________________


      Plaintiff High End Multi Processing, LLC, by and through its attorneys

Coughlin & Gerhart, LLP, for its Answer and Defenses to Defendants’

counterclaims, states as follows:



   COUNTERCLAIM I SECTION OF DEFENDANTS’ COUNTERCLAIMS

      1. Plaintiff lacks sufficient information to admit or deny this Paragraph of

         Defendants’ Counterclaims, but believes it to be true upon information

         and belief.

      2. Plaintiff admits the allegations of this Paragraph of Defendants’

         Counterclaims.

      3. Plaintiff admits the allegations of this Paragraph of Defendants’

         Counterclaims.

                                         1
Case 3:19-cv-00199-FJS-DEP Document 12 Filed 05/01/19 Page 2 of 5



4. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

5. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

6. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

7. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

8. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

9. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

10. Plaintiff denies this Paragraph of Defendants’ Counterclaims inasmuch

   as it alleges Plaintiff breached any agreement with Defendants.

11. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

12. Plaintiff denies this Paragraph of Defendants’ Counterclaims inasmuch

   as it alleges Plaintiff breached any agreement with Defendants, but lacks

   sufficient information to form an opinion with respect to Defendant

   Cannabis Refinery Leasing, Inc.’s (“CRL”) alleged damages.

COUNTERCLAIM II SECTION OF DEFENDANTS’ COUNTERCLAIMS

13. Plaintiff repeats and incorporates by reference its statements in

   Plaintiff’s Answer to Defendants’ Counterclaims Paragraphs 1 through

   12 as set forth above.

14. Plaintiff admits the allegations of this Paragraph of Defendants’

   Counterclaims.

15. Plaintiff denies this Paragraph of Defendants’ Counterclaims.

                                   2
      Case 3:19-cv-00199-FJS-DEP Document 12 Filed 05/01/19 Page 3 of 5



      16. The contract between Plaintiff and Defendants speaks for itself.

      17. Plaintiff denies this Paragraph of Defendants’ Counterclaims inasmuch

         as it alleges that Plaintiff breached its agreement with the Defendants, or

         that Defendants properly served Plaintiff pursuant to the terms its

         agreement with Defendants.

      18. Plaintiff denies this Paragraph of Defendants’ Counterclaims inasmuch

         as it alleges Defendants are justified in exercising any remedy for

         Plaintiff’s alleged breach of its agreement with Defendants. Plaintiff

         lacks sufficient information to admit or deny the remainder of this

         Paragraph of Defendants’ Counterclaims.

      19. Plaintiff denies this Paragraph of Defendants’ Counterclaims inasmuch

         as it alleges Defendants are justified in obtaining the relief requested.



                   PLAINTIFF’S AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE

Defendants’ Counterclaims fail to state a claim upon which relief can be granted.

                      SECOND AFFIRMATIVE DEFENSE

Plaintiff has not breached its agreement with Defendants.

                       THIRD AFFIRMATIVE DEFENSE

Defendants cannot demonstrate injury, impact or damage as a result of any action

                                          3
      Case 3:19-cv-00199-FJS-DEP Document 12 Filed 05/01/19 Page 4 of 5



by the Plaintiff.

                       FOURTH AFFIRMATIVE DEFENSE

Even if Defendants could demonstrate injury, impact or damage as a result of any

actions by Plaintiff, Defendants failed to mitigate their damages.

                        FIFTH AFFIRMATIVE DEFENSE

Defendants’ claims are barred by the doctrine of unclean hands.

                        SIXTH AFFIRMATIVE DEFENSE

Through its representations and actions, Defendants have waived their right to

bring a suit against Plaintiff for the subject matter identified in Defendants’

Counterclaims.

                      SEVENTH AFFIRMATIVE DEFENSE

Plaintiffs conduct was necessary to mitigate its damages as a result of Defendants’

breach of their agreement with Plaintiff.

                       EIGHTH AFFIRMATIVE DEFENSE

      The award sought by Defendants in Defendants’ Counterclaims would

      unjustly enrich Defendants.

WHEREAS, Plaintiff High End Multi Processing, LLC respectfully requests that

this Court issue an order as follows:

      1) Awarding a judgment in favor of Plaintiff against the Defendants

          Cannabis Refinery Leasing, Inc. and Applied Extracts Inc. as requested

                                            4
     Case 3:19-cv-00199-FJS-DEP Document 12 Filed 05/01/19 Page 5 of 5



        in Plaintiff’s Complaint;

     2) Ordering that each of the Defendants’ counterclaims be dismissed with

        prejudice in their entirety;

     3) Such other and further relief as the Court deems appropriate.


Dated: May 1, 2019                     COUGHLIN & GERHART, LLP

                                       By: s/ Oliver N. Blaise, III
                                           Oliver N. Blaise, III, Esq.
                                           NDNY Bar Roll No. 302347
                                           William O.J. Graves, Esq.
                                           NDNY Bar Roll No. 303271
                                           99 Corporate Drive
                                           P.O. Box 2039
                                           Binghamton, NY 13904
                                           Tel: (607) 723-9511
                                           Fax: (607) 723-1530
                                           Email: oblaise@cglawoffices.com
                                                   wgraves@cglawoffices.com




                                         5
